AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION THIS AGREEMENT AND PLAN OF REORGANIZATION AND TERMINATION (“Agreement”) is made as of March 1, 2017, by Stadion Investment Trust, a Delaware statutory trust (the “Trust”), on behalf of its Stadion Managed Risk 100 Fund (the “Target Fund”) and Stadion Tactical Defensive Fund (the “Survivor Fund” and the Target Fund and the Survivor Fund are sometimes referred to herein, each as a “Fund” and collectively, as the “Funds.”), and, solely for the purposes of paragraph 5, Stadion Money Management, LLC, adviser to the Funds (the “Adviser”).
